10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
20
27
28

 

 

Richard B. Mazer SBN: 49632
Law Office of Richard B. Mazer
99 Divisadero St.

San Francisco, CA 94117

Tel: 415.621.4100
richardbmazer@gmail.com

Counsel for Defendant
Marcelino Reyna-Ceron

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, )
) CASE NO.: CR-15-00579-SI
Plaintiff, ) MARCELINO REYNA-CERON EMERGENCY
) MOTION FOR COMPASSIONATE RELEASE
Vv. ) Date: TBD
) Time: TBD
MARCELINO REYNA-CERON ) Courtroom:Courtroom of the Honorable Susan IIlston
)
)
Defendant. )
)
}
)

 

TO: THE UNITED STATES OF AMERICA, PLAINTIFF AND TO FRANK RIBELI; COUNSEL
FOR PLAINTIFF:

PLEASE TAKE NOTICE, that Defendant Marcelino Reyna-Ceron, by and through his counsel of
record, Richard B. Mazer, hereby moves the Court to release him from the sentence he is serving at
Terminal Island Federal Prison on the grounds he has contracted the Coronavirus and the prison has not
taken any steps to quarantine him or any other steps to assure he does not contarninate other inmates. In
addition, the Warden has refused to provide Marcelino Reyna-Ceron with his medical records up to and
including the date this motion is filed. This motion is based upon the instant Notice, the Declaration of

EMERGENCY MOTION FOR COMPASSIONATE RELEASE
1

 
AO wr & Ww PB

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Richard B. Mazer, the attached Memorandum of Points and Authorities and upon such evidence and
argument as may be adduced at the hearing.

This Motion is filed as an Emergency Motion because of the very real threat to Mr. Marcelino
Reyna-Ceron’'s health if he remains in Terminal Island. Defendant also is moving for an order
shortening time for the Government to respond from 14 days to 7 days and requesting the Court put the

case on it’s calendar as soon as possible.

DECLARATION OF RICHARD B. MAZER IN SUPPORT OF EMERGENCY MOTION FOR
COMPASSIONATE RELEASE:

1} Iam counsel of record for Defendant Marcelino Reyna-Ceron.

2) On or about April 26, 2020, Mr. Reyna-Ceron wrote his daughter, Elizabeth Reyna, a letter
informing her he had contracted the virus but was not being treated for it. A copy of the letter is
attached as Exhibit ‘A’. A copy of his daughter’s translation from Spanish to English is attached as
Exhibit ‘AI’.

3) Mr. Reyna-Ceron is serving a 127 month sentence imposed by this Court on July 18, 2018 for
Conspiracy to Distribute and Possess With intent to Distribute Heroin and Methamphetamine in Count 1
and Conspiracy to Launder Drug proceeds, count 16. The sentences are to be served concurrently. A
copy of the Judgment and Sentence is attached as Exhibit ‘B’. As of the filing of this motion, Mr.
Reyna-Ceron has served approximately 55 months of his sentence.

4) There is overwhelming evidence that inmates in Terminal Island are being deprived their
Constitutional rights by the institution’s adamant refusal to provide the care required during the
pandemic. On May 5, 2020, a class action lawsuit was filed in The United States District Court, Central
District of California, Western Division entitled Lance Aaron Wilson, et al versus Felicia L. Ponce, et al,
Case 2:20-CV-04451, a Class Action lawsuit for Declaratory and Injunctive Release and Petition for
Writ of Habeas Corpus, Immediate relief requested. The lawsuit contains a litany of the errors and
omissions occurring at Terminal Island since the virus entered the prison. For example, an article in the
Daily Breeze on May 9, 2020 said nearly 70% of Terminal Island inmates test positive for Coronavirus
as 7” inmate dies. P. 2, for 1. Ironically, Terminal Island is a low security correctional institution that is
supposed to specialize in housing prisoners who need long term medical health care. P5:14-20, p6:1-4).
A week before the case was filed Terminal Island was the site of the largest Covid-19 outbreak in a BOP

facility, reporting over 700 positive cases, 693 prisoners and 15 staff as of May 11, 2020 P. 6:5-13.

EMERGENCY MOTION FOR COMPASSIONATE RELEASE
2

 
10
11
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

5) Elizabeth Reyna is the daughter of Marcelino Reyna-Ceron. On or about May 10, 2020, she
informed undersigned counsel that Felicia L. Ponce, the Warden of Terminal Island Correctional
Institution, has ignored the requests for a compassionate release Mr. Reyna-Ceron submitted to her, It
has been approximately one month since he submitted an application and has not heard back from the
Warden. In addition, Mr. Reyna-Ceron submitted an additional application approximately two weeks
ago, also yielding no results.

6} On or about May 31, 2020 Elizabeth Reyna wrote undersigned counsel saying her father just
informed her that Warden Ponce and/or Case manager Warren Douset are not allowing copies of the
applications made by inmates to be mailed out. In addition, Mr. Reyna-Ceron said Warden Ponce stated
she is not releasing anyone if it doesn’t come from a Judge and that if it was up to her, she wouldn’t
release anyone.

7) Elizabeth Reyna has called her father’s Case manager to follow up on the requests her father
had submitted, but has received no response to date. His case manager, Warren Douset and can be
reached at 310-831-8961 ext 408. Ms, Reyna-Ceron called Mr. Douset on May 25, May 27, May 30 and
May 31, 2020. To date Mr. Douset has not returned her calls.

8) Significantly, on April 16, 2020, undersigned counsel faxed a records request to Terminal
Island Correctional Institution. A copy of the letter is attached as Exhibit C. To date we have received
no response.

9) On May 14, 2020 United States Representative Nannette Diaz Barragan, wrote Mr. Reyna
that her office has not received a more recent update from the Bureau of Prisons regarding Defendant
Marcelino Reyna-Ceron. Earlier in the week Congress member Barragan went on an oversight visit of
Terminal Island and reiterated her request for the prison to expeditiously evaluate every inmate for home
confinement and release eligible inmates as quickly as possible. She also requested the Bureau of
Prisons to provide adequate personal protective equipment to all inmates and implement measures that
would provide social distancing between inmates, to allow inmates to access telephones, video chat and
other electronic methods of communication to be able to communicate with their loved ones. See
Exhibit D.

10) On May 19, 2020, Mr. Reyna Ceron wrote undersigned counsel, His letter is attached as
Exhibit E. In short, Mr. Reyna-Ceron said he is in dire medical condition. He contracted Valley Fever
while serving his sentence and currently suffering from four major health issues: Diabetes, Valley Fever,
high blood pressure and COVID-19.

11) Ifreleased, Mr. Reyna-Ceron would live with his daughter Elizabeth Reyna, her sister, her

EMERGENCY MOTION FOR COMPASSIONATE RELEASE
3

 
hb

a DR ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

two brothers and his wife at 392 Lincoln court Manteca ca 95336. Everyone is over 21 years of age and

will support their father as well as pay the cost of his medical treatment.

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EMERGENCY MOTION
FOR RELEASE

A Defendant is entitled to be released if he has been diagnosed with a terminal, incurable
disease and whose life expectancy is 18 months or less. 18 USC Section 3582(d) (1). The Bureau of
Prisons’ consideration of an application, should include an assessment of any other serious medical
history of the applicant. Mr, Reyna-Ceron contracted Valley Fever while he was serving his sentence at
TAFT Correctional Institution. It should be noted that while he was at Taft, he was transferred to the
hospital as an emergency due to lack of medical attention. He was in the hospital for approximately two
months while. he recetved chemotherapy treatment and nearly died. Marcelino Reyna-Ceron has an
extraordinarily serious medical condition. There is no evidence that if released to the custody of his
daughter Elizabeth Reyna he would pose a danger to any person in the community. He was convicted of
a non-violent crime and has served his sentence without incident.

The virus has affected his immune system making him exquisitely vulnerable to other diseases. Since
transferred to Terminal Island, Mr. Reyna-Ceron now has four major health issues to contend with:
Diabetes, Valley Fever, high blood pressure and COVID-19. Mr. Reyna-Ceron will agree to all
reasonable conditions of release such as: home detention, wearing an ankle monitor and regular contact
with a person designated by the Court.

It is clear that when the Court sentenced Mr. Reyna-Ceron on July 18, 2018 it could not foresee the
effects of the Covid-19 virus and that the presence of the virus constitutes an unforeseen change in Mr.
Reyna-Ceron’s case which should cause the Court to reconsider the initial sentence,

Undersigned counsel declares that the above information is true and correct of my own knowledge
except where it is based on information and belief and as to those statements I believe them to be true

and correct.
MOTION FOR ORDER SHORTENING TIME

Defendant Marcelino Reyna-Ceron, by and through undersigned counsel, respectfully moves the

Court for an order shortening the time in which the instant Emergency Motion is filed and served on the

EMERGENCY MOTION FOR COMPASSIONATE RELEASE
4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Government to respond from 14 days to 7 days, or whatever date the Court deems just and proper. This
motion is made on the grounds that Mr. Reyna Ceron has contracted the COVID-19 virus and that the
Warden of Terminal Island Correctional Institution has done nothing to protect Mr. Reyna-Ceron or
other inmates who he may affect or who may further infect him, despite repeated requests by Mr.
Reyna-Ceron and undersigned counsel. As seen Mr. Reyna-Ceron is in very poor medical condition.

Thus, undersigned counsel asks the Court to put the case on it’s calendar as soon as possible.

CONCLUSION

For the foregoing reasons, undersigned counsel respectfully requests the Court grant Mr.

Reyna-Ceron’s motion and that he be released forthwith to the custody of his daughter Elizabeth Reyna.

DATED: JUNE 04 2020 Respectfully Submitted,

\s\
Richard B. Mazer

 

Counsel for Defendant Reyna-Ceron

EMERGENCY MOTION FOR COMPASSIONATE RELEASE
5

 
EXHIBIT A
 
EXHIBIT Al
6/1/2020 Gmail - Mareeline Reyna ietter

| Cm ail Richard Mazer <richardamazer@gmail.com>

 

 

Marcelino Reyna letter
1 message

 

Elizabeth Reyna <reynaelizabeth 14@yahoo.com> Thu, May 7, 2020 at 11:24 AM
To: Richard Mazer <richardbmazer@gmail.com>

Transiation of the letter

My daughter, I'm very well, I'm very tired and | can't speak much because | can't breathe on
my own, | was sick for more than a week, but they didn't do anything to me until | started to
shake with fever, and that’s the only way they brought me to the hospital, and here | am and
The bad thing, my daughter, they are not giving me medicine for the virus. Because there is
no medicine , daughter, | am very tired, my chest hurts a lot and I have to breathe slowly
because if | do not | suffocate and | start coughing a lot. beware of the virus this is very
dangerous. here it is a disaster people fall like fumigated chickens. it is a shame all this, we
are almost all infected. You my daughter work hard with the lawyer , here there are people
who are letting go to the house by order of the judge tell mom that ! love her very much and
tell her to take care of the girls you write to me I can't because | get tired a lot

 

a) 2020-05-07_ 111546, pdf
5577K

https://mall.google.com/maill/u/O7ik=77e584c35d&view=pi&search=all&permthid=thread-f%3A1 666057 1112868634084simpl=meg-f%3A1S56605711128... 1/4
EXHIBIT B
AQ 2453 (Rev, AO 11/16

Case 3:15-cr-00579-VC Document 709 Filed 07/18/18 Page 1 of 6

-CAN 04/13) Judgment in Criminal Case

UNITED STATES DISTRICT COURT
Northern District of California

UNITED STATES OF AMERICA )
ve }
Marcelino Reyna Rodriguez )
)
)
)
THE DEFENDANT:

JUDGMENT IN A CRIMINAL CASE

USDC Case Number: CR-15-00579-019 VC
BOP Case Number: DCAN315CR004579-019
USM Number: 23614-111

Defendant’s Attorney: Richard Mazer (Appointed)

fF pleaded guilty to count(s): Count 16 of the Superseding Indictment
[~ pleaded aclo contendere to count(s): which was accepted by the court,

{~ was found guilty on count{s): after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 

Title & Section

Nature of Offense

Offense Ended

Count

 

18 U.S.C. § 1956(h)

Conspiracy to Launder Drug Proceeds

December 10, 2015

16

 

 

 

 

 

 

 

‘The defendant is sentenced as provided in pages 2 through _6_ of this judgment. The sentence is imposed pursuant to the Sentencing

Reform Act of 1984.

[The defendant

has been found act guilty on count(s):

fm Count(s} dismissed on the motion of the United States,

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered

to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

VLH2018

 

Date of Tmnasition of Tudgment

Pa assent

 

Signature of Judge
The Honorable Vince Chhabria
United Siates District Judge

 

Name & Title of Judge

4/18/2018
Date

 
Case 3:15-cr-00379-VC Document 709 Filed 07/18/18 Page 2 of 6

AO 245B (Rev, AO 11/16-CAN 04/18) Fudgment in Criminal Case

DEFENDANT: Marcelino Reyna Rodriguez Judgment - Page 2 of 6
CASE NUMBER: CR-15-00579-019 VC

PROBATION

The defendant is hereby sentenced to probation for a term of: 3 years

The appearance bond is hereby exonerated. Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of
Owner of Cash Security form on file in the Clerk's Office.

))
2)
3)

4)
5)

6)
7)

8)
9)
10)

MANDATORY CONDITIONS OF SUPERVISION

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

oc

Pp ‘The above drug testing condition is suspended, based on the court's determination that you pose a low tisk of future
substance abuse. (check if applicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
You must participate in an approved program for domestic violence. (check if applicable)

You must make restitution in accordance with 18 U.S.C. 8§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. foheck if
applicable}

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

Ifthis judgment imposes a fine, you must pay in accordance with tae Schedule of Payments sheet of this judgment.
You must notify the court of any material change in your economic circumstances that might affect your ability to pay
restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
Case 3:15-cr-00579-VC Document 709 Filed 07/18/18 Page 3 of 6

AO 245B (Rev, AO L1/15-CAN 04/18) Judgment in Criminal Case

DEFENDANT: Marcelino Reyna Rodriguez Judgment ~ Page 3 of 6
CASE NUMBER: CR-15-00579-019 VC

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition,

b You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
the time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed,

3) You must not knowingly ieave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4) ‘You must follow the instructions of the probation officer related to the conditions of supervision.

5) You must answer truthfully the questions asked by your probation officer,

6) ‘You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

7) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
view,

8) You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing

so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
where you work or anything about your work (such as your position ot your job responsibilities), you must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 16 days in advance is not
possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

9} You must not communicate or interact with someone you know is engaged in criminal activity, You must not associate,
communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
probation officer.

10) Tf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

4) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nuncnakus or tasers).

i Ifthe probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the

person about the risk and you must comply with that instruction. The probation officer may contact the person and contin
that you have notified the person about the risk, (cheek if applicable)

US. Prebation Office Use Only

A.U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation cf probation or supervised release,

(Signed)

 

 

Defendant Date

 

 

U.S, Probation Officer/Designated Witness Date
Case 3:15-cr-00579-VC Document 709 Filed 07/18/18 Page 4 of 6

AO 245B (Rev. AO LL/16eCAN 04/18) Judgment in Criminal Case

DEFENDANT: Marcelino Reyna Rodriguez Judgment - Page 4 of 6
CASE NUMBER: CR-15-00579-019 VC

SPECIAL CONDITIONS OF SUPERVISION

1, You shall participate in vocational training as directed by the Probation Officer.
2. You shall not maintain a position of fiduciary capacity without the prior permission of the probation officer.

3. You shall pay any special assessment that is imposed by this judgment and that remains unpaid at the
commencement of the term of probation.

4. You shail provide the probation officer with access to any financial information, including tax returns, and
shall authorize the probation officer to conduct credit checks and obtain copies of income tax returns,

6. You shall not have contact with any codefendant in this case, without prior approval from the probation
officer, namely Remigio Madrigal Solorio, Santiago Rubio Chavez, Rodolfo Rivera-Herrera, Robert Erickson,
Raymundo Doval Duran, Cristino Vargas Mondragon, Brigido Rangel, Angel Gudino-Urbina, Julio Cesar
Barbosa Gutierrez, William Anderson, Jaime Sandoval, Valentine Camacho Toledo, and Jose Ricardo Chavez-
Yanez,

7. You shall cooperate in the collection of DNA as directed by the probation officer.
8. You shall not own or possess any firearms, ammunition, destructive devices, or other dangerous weapons.

9, You shail submit your person, residence, office, vehicle, electronic devices and their data (including ceil
phones, computers, and electronic storage media), or any property under your control to a search. Such a search
shall be conducted by a United States Probation Officer or any federal, state or local law enforcement officer at
any time with or without suspicion, Failure to submit to such a search may be grounds for revocation; you shall
warn any residents that the premises may be subject to searches.

10. You must participate in the Location Monitoring Program as directed by the probation officer for a period of
12 months, and be monitored by location monitoring technology at the discretion of the probation officer,
Location monitoring shall be utilized to verify your compliance with a curfew while on the program. You are
restricted to your residence every day at a schedule to be determined by the probation officer. The schedule
shall be adjusted to allow your participation in activities including: employment, soccer events, community
service, and the transportation of children in the family to and from school. You shall pay all or part of the costs
of the program based upon your ability to pay as determined by the probation officer.

11. You shall complete a total of 250 hours of community service at a facility or organization that helps
individuals who suffer from drug addiction. You shall complete at least 50 hours of community service each
year you are on probation.
Case 3:15-cr-00579-VC_ Document 709 Filed 07/18/18 Page 5 of 6

AO 245B (Rev, AO 11/L6-CAN 04/18) Judgment in Criminal Case

DEFENDANT: Marcelino Reyna Rodriguez Judgment - Page 5 of 6
CASE NUMBER: CR-15-00379-019 VC

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100 NA Waived NA

[~ The determination of restitution is deferred until. An Amended Judgment in a Criminal Case (AQ 245C) will be entered after
such determination.

[The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, cach payee shali receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(2, all
nonfederal victims must be paid before the United States is paid.

Name of Payee Total Restitution Ordered or Percen

TOTALS 0.00

 

Restitution amount ordered pursuant to plea agreement $

‘The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is peid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C, § 3612(4, All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[~ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

("the interest requirement is waived for the .
f" the interest requirement is waived for the is modified as follows:

 

* Justice for Victims of Trafficking Act of 2015, Pub, L, No. 114-22.
** Findings for the total amount of losses are required under Chapters 199A, 110, 110A, and 113A of Title 18 for offenses committed on or after Seplember 13, 1994,
but before April 23, 1996.
Case 3:15-cr-00579-VC._ Document 709 Filed 07/18/18 Page 6 of 6

AO 245B (Rev, AO LI/16-CAN 04/18) Judgment in Criminal Case

DEFENDANT: Marcelino Reyna Rodriguez Judgment - Page 6 of 6
CASE NUMBER: CR-15-00579-019 VC

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows”

A i Lump sum payment of $100 due immediately, balance due

Ps not later than , or
i, maccordance with foc [fp or [ E andor IF F bebow); or
"Payment to begin immediately (may be combined with [“ Cc, fp or M Fbebw); or
[7 Payment in equal (¢.g.,, weekly, monthly, quarterly) installments of _ over a period of (e.g., months or years), to

commence (¢.g,, 30 or 60 days) after the date of this judgment; or

D [7 Payment in equal (¢.g,, weekly, monthly, quarterly) installments of _ over a period of {e.g., months or years), to
commence (¢.g,, 30 or 60 days) after release from imprisonment to a term of supervision; or

EO oY” Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F ce Special instructions regarding the payment of criminal monetary penalties:
~ Criminal monetary payments shall be made to the Clerk of U.S, District Court, 450 Golden Gate Ave., Box 36060,
San Francisco, CA 94102,

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of crirainal monetary penalties is
due during iniprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court,

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed,

 

[Joint and Several
Case Number Total Amount | Joint and Several Corresponding Payee,
Defendant and Co-Defendant Names Amount if appropriate

(including defendant number)

 

 

 

 

 

 

 

 

i The defendant shali pay the cost of prosecution,

{~. The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

 

[The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all or
part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
defendant’s responsibility for the fall amount of the restitution ordered.

 

“Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(3} fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs,
EXHIBIT C
April 16, 2020

Federal Correctional Institute - Terminal island
1299 S. Seaside Ave,
San Pedro, CA, 90731

Dear Sir or Madame,

We represent Marcelino Reyna-Ceron. Enclosed is an authorization from him. Please
provide us with all information in your possession or under your control, which relates to him.

This is a matter of some urgency as he is ill, so we would appreciate your getting the
information to us as soon as possible.
If you need more information please call us at (415) 621-4100 or (415) 860-7715.

Thank you,

Richard B, Mazer
EXHIBIT D
6/4/2020 Gmail - Fw: Congressional Inquiry for Marcelino Reyna Ceron (#22150-111)

 

Richard Mazer <richardbmazer@gmail.com>

 

Fw: Congressional Inquiry for Marcelino Reyna Ceron (#22150-111)

i message

 

Elizabeth Reyna <reynaelizabeth14@yahoo.com> Sun, May 31, 2020 at 4:37 PM
To: Richard Mazer <richardbmazer@gmail.com>

| forward you the emails of congressional inquiry from congresswoman Diaz on May 9th the BOP forwarded the inquiry to
the warden for home confinement and they still haven't received a response from the warden

Hegin forwarded message:

On Tuesday, May 26, 2020, 11:00 AM, Kearns, Sean <Sean.Kearns@mail.nouse.gov> wrote:

Good Morning Ms. Reyna,

The Bureau of Prisons (BOP) has nat provided an update regarding the inquiry for Marcelino
Reyna Ceron since the last correspondence provided on May 9, 2020. Our office will contact
you as soon as we receive more information fram the BOP.

sincerely,

Sean Kearns | Constituent Services Representative

U.S. Representative Nanette Diaz Barragan (CA-44)

302 W 5'" Street, Suite 201, San Pedra, CA 90731

Office: 310-831-1799] Fax: 844-273-0996
barragan.house.gov | f ie) # es

Please direct scheduling requests for the Congresswoman to

BarraganScheduling@mail.house.gov and media requests to
BarraganPress@mail.house.gov.

On Monday, May 18, 2020, 2:58 PM, Kearns, Sean
<Sean.Kearns@mail.house,.gov> wrote:

Good Afternoon Ms. Reyna,

httes://mail.google.com/mail/u/O7ik=77e564c35d&view=pt&asearch=all&permthid=thread1%3A 16682507 73392625860&simpl=msg-f%3A1 6682507733... 1/4
6/4/2020 Gmail ~ Fw: Congressicnal Inquiry for Marcelino Reyna Ceron (#22150-114}

There is no need to apologize for contacting me. We appreciate you sharing
these details. | am very serry to hear of what your father is experiencing, | will
discuss this information with our staff and look into how it can be addressed
immediately.

Sincerely,

Sean Kearns | Constituent Services Representative

U.S. Representative Nanette Diaz Barragan (CA-44)

302 W 5" Street, Suite 201, San Pedro, CA 90731
Office: 310-831-1799] Fax: 844-273-0996

barragan. house. gov | +a &

Please direct scheduling requests for the Congresswoman to
BarraganScheduling@mail.house.gov and media requests to BarraganPress@

On Thursday, May 14, 2020, 2:04 PM, Kearns, Sean
<Sean.Kearns@mail.house.gov> wrote:

Hi Ms. Reyna,

Our office has not received a more recent update from the Bureau
of Prisons regarding the inquiry for Marcelino Reyna Ceron.

Earlier this week, Congressmember Barragan went on an
oversight visit of FCI Terminal Island and reiterated her request
for the prison to expeditiously evaluate every inmate for home
confinement and release eligible inmates as quickly as possible.
She also requested for the Bureau of Prisons to provide adequate
personal protective equipment to all inmates, implement
measures that would provide social distancing between inmates,
and to allow inmates to access telephones, video chat, and other
electronic communication to be able to communicate with their
loved ones.

As soon as our oifice receives an update regarding Mr. Reyna, we
will contact you immediately.

Sincerely,

Sean Kearns | Constituent Services Representative
U.S, Representative Nanette Diaz Barragan (CA-44)
302 W 5" Street, Suite 201, San Pedro, CA 90731
Office: 310-831-1799] Fax: 844-273-0996
barragan.house.gov] FM

https://maii.google.com/mailu/O7ik=7 7e564c35d&view=pl&search=all&permthid=thread-%3A 16682507733926258608simpl=msg-f%3A16682507733... 2/4
6/4/2020

https://mail. google.cam/mail/u/07ik=77e564c35d8view=pt&search=all&permthid=thread-F% 3A 16682507 733926258608simpl=msg-f%3A16682507733...

Gmail - Fw: Congressional Inquiry for Marceline Reyna Ceron (#22150-111)

Please direct scheduling requesis for the Congresswoman to
BarraganScheduling@mail.house.gov and media requests to
BarraganPress@mail.house.gov.

 

 

 

From: Elizabeth Reyna <reynaelizabeth14@yahoo.com>
Sent: Thursday, May 14, 2020 1:56 PM

To: Kearns, Sean <Sean.Kearns@mail.house.gov>

Subject: Re: Congressional Inquiry for Marcelino Reyna Ceron
(#22150-111)

Hi there Sean is there any update on this ?

On Saturday, May 9, 2020, 12:38 PM,
Kearns, Sean
<Sean.Kearns@mail.house.gov> wrote:

Good Afternoon Ms. Reyna,

Our office has received a
correspondence from the Bureau of
Prisons (BOP) regarding an inquiry on
behalf of Marcelino Reyna Ceron.

The BOP has forwarded the inquiry to
the Warden's Office where the inmate
is confined and asked that staff
review the inmate for home
confinement. Staff will advise the
inmate cirectly of the review finding.
The BOP has also requested that the
inmate be granted to access to make
a call to his family to update them
directly about his wellbeing.

Our office will continue to provide
immediate updates as more
information becomes available.

Respectiully,

Sean Kearns | Constituent Services
Representative

U.S. Representative Nanette Diaz
Barragan (CA-44)

302 W 5" Street, Suite 201, San
Pedro, CA 90731

3/4
Exhibit E
N= (9-20.

i Ei haad tte Ladin Bye. ard. | tool fee _
to. start ott Ly, pashyp you weolle test A oll, Lteasldl Love

. treats tar elon Lay can pile Lt tos tn teaurd Gated,
loc Lleuy ny tind 0s uel, reals qpactaate  biwag.....
a Bg fx LAP tp eign my aia cose, J bttild rank , LE
& Sf LLL LE Lib Lis Cterent CoS GE Boal! Lie
Le ew, tae Aaa ail aczilige2 a ede LEY aT
Lehetes, Caras Ltn De, Cribs La L LitkeLeeee2
Leip veal th Expect ale Lacy taribeaitll
Le Lata Lb twus, Lee a darn, thor Lettgg sented,
ea, Lining Lez. [eae @ LE po ieee, L teil bey
weitudd. be Like Nope Zttr thee, tk. Lee
Liz a key Keil! Chuioldbegge to tls GE c Bee
, eh Levine fis 2 downass L008 222 Cite litte, LEE a

oe ernnrrnnie atten’

rarer anna ee

 

 

 

 

 

pte gg, LEVINE Syste Likiitag 12 bidlaventlie
etl Lit, bien 0 ty Leal, Z sarwten LEE
Us sty Lite jt due. ggauce He Dit Cl (PE CASE

te a te

RL LD BD, A, asa Aiea lee bate Tl dle
~- Kilig. jo Cited, Bille Lica woes Cine Cate”

 

 

 

ao

 

 

eS Cer, _
2 to

 

 

 

 

 

 

 

 

 
